


Exhibit 10.3


FORM OF


NON-QUALIFIED STOCK OPTION AGREEMENT
FOR EMPLOYEES
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2009 STOCK OPTION AND INCENTIVE PLAN
Name of Optionee:
 
No. of Option Shares:
 
Option Exercise Price per Share:
$
Grant Date:
 
Expiration Date:
 

Pursuant to the Boston Private Financial Holdings, Inc. 2009 Stock Option and
Incentive Plan as amended through the date hereof (the "Plan"), Boston Private
Financial Holdings, Inc. (the "Company") hereby grants to the Optionee named
above an option (the "Stock Option") to purchase on or prior to the Expiration
Date specified above all or part of the number of shares of Common Stock, par
value $1.00 per share (the "Stock") of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan. This Stock Option is not intended to be an
"incentive stock option" under Section 422 of the Internal Revenue Code of 1986,
as amended.
The Optionee hereby confirms the Optionee's agreement to all of the terms and
conditions of any agreement between the Optionee and the Company or any of its
Subsidiaries that addresses post-employment restrictions on solicitation of
employees and customers or clients, and shall forfeit this entire Stock Option
(regardless of whether vested or unvested) if the Optionee does not accept this
Stock Option within 30 days of the Grant Date. If the Optionee is not a party to
any such agreement, the Optionee shall forfeit this entire Stock Option
(regardless of whether vested or unvested) if the Optionee does not agree to the
terms and conditions of the Non-Solicitation and Confidentiality Agreement
attached as Exhibit I to this Stock Option (the "Non-Solicitation Agreement") by
accepting this Stock Option within 30 days of the Grant Date. The
Non-Solicitation Agreement addresses confidentiality of Company information,
post-employment restrictions on solicitation of employees and customers or
clients and other similar matters and should be reviewed carefully by the
Optionee.
1.Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated, so long as the Optionee remains an employee of the Company
or a Subsidiary through each such date:

1

--------------------------------------------------------------------------------




Incremental Number of
Option Shares Exercisable
 
Exercisability Date
 
 
 
 
 
 
 
 
 
 
 
 

Notwithstanding the foregoing or Sections 3(c) or 19 of the Plan, and
notwithstanding the provisions of any employment or other agreement between the
Grantee and Company or any Subsidiary that is in effect as of the date hereof,
(i) (x) in the event that a Change of Control (as defined in Section 19 of the
Plan) or Sale Event (as defined in Section 3(c) of the Plan) occurs under which
this Stock Option is assumed or continued by the successor entity in such Change
of Control or Sale Event or substituted with a new award of such successor (in
accordance with Section 3(c) of the Plan), and (y) the Optionee's employment by
the Company or a Subsidiary (or such successor in the Change of Control or Sale
Event) is terminated without Cause (as defined below) within 24 months following
the effective date of such Change of Control or Sale Event, then, this Stock
Option shall be immediately exercisable in full, whether or not exercisable at
such time; and (ii) in the event of a Change of Control or Sale Event under
which this Stock Option is not assumed or continued by the successor entity in
such Change of Control or Sale Event or substituted with a new award of such
successor, this Stock Option shall become immediately exercisable in full,
whether or not exercisable at such time, subject to the provisions of the Plan,
as of the effective time of such Change of Control or Sale Event. Once
exercisable, this Stock Option shall continue to be exercisable at any time or
times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2.Manner of Exercise.
(a)The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written or electronic notice to the Administrator through the
Company's Stock Plan Administration System of his or her election to purchase
some or all of the Option Shares purchasable at the time of such notice and
specifying the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a "net exercise" arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price, or (v) a combination of (i), (ii), (iii) and (iv)
above. Payment instruments will be received subject to collection. In addition,
to the extent that (1) this Option remains outstanding and has not been
exercised by the Optionee as of the Expiration Date and (2) the Fair Market
Value of the Stock

2

--------------------------------------------------------------------------------




exceeds the exercise price of the Option by at least one percent on such date,
then this Option shall automatically be exercised on the Expiration Date
(without any action required on the part of the Optionee) pursuant to the "net
exercise" arrangement described in (iv), above.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company's receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee's name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
(c)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.
3.Termination of Employment. If the Optionee's employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
(a)Termination for Cause. If the Optionee's employment terminates for Cause, any
portion of this Stock Option outstanding on such date, whether vested or
unvested, shall terminate immediately and be of no further force and effect. For
purposes hereof, "Cause" shall mean, unless otherwise provided in an employment
or other agreement between the Company and the Optionee, a determination by the
Administrator that the Optionee shall be dismissed as a result of (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company; (ii) the conviction of, indictment for or plea of nolo contendere by
the Optionee to a felony or a crime involving moral turpitude; or (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of disability) by the Optionee of the Optionee's duties to the Company.
(b)Termination Due to Death. If the Optionee's employment terminates by reason
of the Optionee's death, any portion of this Stock Option outstanding on such
date shall become fully exercisable and may thereafter be exercised by the
Optionee's legal representative or legatee for a period of 12 months from the
date of the Optionee's death or until the Expiration Date, if earlier.
(c)Termination by Reason of Retirement. If the Optionee's employment terminates
by

3

--------------------------------------------------------------------------------




reason of the Optionee's Retirement (as defined in Section 1 of the Plan), any
portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of 24
months from the date of termination or until the Expiration Date, if earlier.
(d)Termination Due to Disability. If the Optionee's employment terminates by
reason of the Optionee's disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of 12
months from the date of termination or until the Expiration Date, if earlier.
(e)Other Termination. If the Optionee's employment terminates for any reason
other than the Optionee's death, the Optionee's disability, the Optionee's
retirement or Cause, and unless otherwise determined by the Administrator, any
portion of this Stock Option outstanding on such date may be exercised, to the
extent exercisable on the date of termination, for a period of three months from
the date of termination or until the Expiration Date, if earlier. Any portion of
this Stock Option that is not exercisable on the date of termination shall
terminate immediately and be of no further force or effect. Notwithstanding the
foregoing, in the event of termination of the Optionee's service as an employee
of the Company or a Subsidiary by the Company or such Subsidiary without Cause,
this Stock Option shall be immediately vested and exercisable with respect to a
pro-rated portion of this Stock Option, calculated based on the number of days
during the applicable vesting period(s) from the Grant Date through the date of
termination.
The Administrator's determination of the reason for termination of the
Optionee's employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
4.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
5.Transferability. This Agreement is personal to the Optionee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Stock Option is
exercisable, during the Optionee's lifetime, only by the Optionee, and
thereafter, only by the Optionee's legal representative or legatee.
6.Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Optionee may elect to have
the minimum required tax withholding obligation satisfied, in whole or in part,
by authorizing the Company to withhold from shares of Stock to be issued a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due. In connection with any automatic "net exercise" of
all or any portion of this Option on the Expiration Date, the Company shall also
withhold from shares of Stock to be issued a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due.
7.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

4

--------------------------------------------------------------------------------




8.Clawback. If the Company or its Subsidiaries terminate the Optionee's service
relationship due to the Optionee's gross negligence or willful misconduct
(whether or not such actions also constitute Cause hereunder) which conduct,
directly or indirectly results in the Company preparing an accounting
restatement, and/or if the Optionee breaches any provision of the
Non-Solicitation Agreement (or, if applicable, such other agreement referenced
in the introductory paragraph, above), this entire Stock Option, whether or not
vested, as well as the Option Shares issued upon exercise of this Stock Option
(and any gains thereon) shall be subject to forfeiture, recovery and "clawback."
9.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
Boston Private Financial Holdings, Inc.
By:
 
Title:
 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:
 
 
 
 
 
 
Optionee's Signature
 
 
 
 
 
 
 
Optionee's name and address:
 
 
 
 
 
 
 
 
 
 
 
 

    



5